Citation Nr: 1327538	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  11-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depressive disorder.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has recharacterized the psychiatric issue on appeal to conform to the reasonable expectations of the Veteran, who does not have medical expertise in matters of psychiatric diagnosis or etiology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran does not have an acquired psychiatric disorder that was caused or is  related to his military service or to a service-connected disability.

2. The Veteran has not been shown to have tinnitus that was caused or is related to his military service.






CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2012).

2. The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in March 2009 (psychiatric disorder) and April 2010 (tinnitus). The letters advised the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence. The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of VA examinations in July 2009, August 2010, and January 2011. The examinations were adequate because they were based on thorough examinations, descriptions of the Veteran's pertinent medical history, and appropriate diagnostic tests. The examiners also provided rationales for the opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Analysis of the Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)."

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Id. at 1338-40. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran has been diagnosed with an acquired psychiatric disorder, and psychoses are included under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.  The Veteran's acquired psychiatric disorder, but not tinnitus, is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for bilateral sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). However, this presumption will be rebutted if there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

The Board must assess the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry. First, the Board must determine whether the evidence is competent. See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must assess the probative value and weight of the evidence in light of the entire record. Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent. See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it). Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability. See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy). For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity. See Barr, 21 Vet. App. at 309. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Id. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value. See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."). The Board discounts the weight of evidence it finds not to be credible. See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Acquired Psychiatric Disorder

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2012).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2012).

Although the record indicates that the Veteran's stressors have been confirmed, the Board presently denies the claim on the bases that the preponderance of the evidence is against a finding of nexus between the Veteran' service and his claimed mental disorder. 

The Veteran's service treatment records are negative for treatment for any psychopathology or any diagnosis of a psychiatric disorder. The Veteran filed his claim for service connection for PTSD in February 2009 - nearly 40 years after he was discharged from active duty.  

The Vet Center records indicate that in late January 2009, he had an "initial contact" appointment. He advised the intake counselor that: (1) he had a stroke in July 2007 that left his right hand/arm paralyzed; and (2) he was filing for VA benefits for PTSD and requested an assessment. It was noted that the Veteran had worked for an aircraft company for 22 years and although he was "offered counseling services," there is no mention on that dated report that he availed himself of this offer.

The intake counselor noted that the Veteran did not verbalize any delusions or hallucinations; was oriented in all spheres and was able to follow the conversation
did not display apparent deficits in cognition due to the cerebrovascular accident and that he denied homicidal or suicidal intent. Several days later, the readjustment specialist who interviewed him reported that she was unable to diagnose him as it was beyond the scope of her ability. While the Veteran endorsed symptoms of  some crowd avoidance, exaggerated startle response and emotional numbing, the interviewer noted that these were "some symptoms" of PTSD which were "minimal.   

After these initial sessions, the intake counselor and her supervisor noted that the Veteran was offered continued counseling but his case was "closed."

The Veteran was afforded a VA examination in July 2009.  He noted he was hospitalized for a stroke in 2007, and the residuals of this incident caused him to retire from his employment, and the examiner specifically noted that the Veteran did not contend that his unemployment was due to the effects of any mental disorder; and the Veteran was then under no current treatment. 
The examiner also found the Veteran had no delusions, hallucinations, or suicidal ideation.  The examiner noted that the Veteran "felt his life was normal" and that he had been married in 1978 and still married. 

The examiner noted the Veteran had chronic memory loss, which the examiner attributed to the residuals of the stroke.  The examiner further noted the Veteran had chronic depression, which the Veteran and the examiner attributed to the residuals of the stroke.  The examiner noted no impairment of thought process or communication or other such symptoms, as consistent with the Veteran's earlier report to the Vet Center counselor. The examiner concluded the Veteran did not have PTSD because although the Veteran had insomnia, he did not have particular dreams about incidents in Vietnam.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood.

The Veteran submitted a March 2010 letter authored by Jay L. Liss, M.D. who diagnosed PTSD.  Dr. Liss recounted the Veteran's stressors and contrary to what the Veteran had recently reported to both the Vet Center intake counselor and the VA examiner of July 2009, the Veteran endorsed numerous symptoms of PTSD to include but not limited to having responses to stressors of intense fear, helplessness or horror, experiencing recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, effort to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment
or estrangement from others, difficulty falling or staying asleep and difficulty concentrating. 

As to his claimed symptoms of PTSD, the Veteran reported that he had sadness much of the time; discouragement about his future; a feeling of failure "more than he should have;" having little pleasure from activities formerly enjoyed; guilt about many things done or should have been done; disappointment in self; restlessness; lost interest in other people or "things;" greater difficulty in making decisions than formerly; feelings of worthlessness "as compared to other people;" not enough energy; irritability; loss of appetite; loss of focus and complete loss of intimacy.

However, Dr. Liss noted that objective testing was not available in psychiatry,  diagnoses were rendered made on "self-reporting questionnaires" and individual interviews. Among these questionnaires are a PTSD symptom checklist, the Beck Depressive Inventory, Beck Anxiety Inventory, and Yale-Brown Obsessive-Compulsive Checklist.  

Dr. Liss found the Veteran's questionnaires revealed he had "significant PTSD and [that] of the content, particularly his nightmares, relate to being mortared."  Dr. Liss diagnosed the Veteran with PTSD, assigned him a Global Assessment Functioning score of 35, and found the PTSD caused the Veteran to be "100% [disabled] and [unemployable]." However, apart from noting that the Veteran was receiving disability pension benefits from his former employer of 22 years and that "without the physical disability taking the PTSD alone, [the Veteran] has a 100% disability and presently unemployability." 

The Veteran was afforded a further VA examination in January 2011.  The examiner noted the July 2009 VA examiner's conclusion centered on the Veteran having nightmares which pre-existed service, but that the Veteran's "current narrative contradicts this."  The examiner further noted Dr. Liss' diagnosis by checklist method, and that Dr. Liss did not appear to provide "any independent development of symptom description."  The examiner noted that apparently, Dr. Liss comments upon areas of controversy and interpretation that Dr. Liss concludes may be settled and "see them the way that he does." However, the January 2011 examiner noted that Dr. Liss' development of the evidence is "incomplete and does not adhere to the DSM-IV-TR criteria."

The January 2011 examiner recounted the Veteran's stressors, as described above, as well as his employment history.  The Board finds it significant that the January 2011 examiner noted the Veteran was apparently continually employed; was terminated from one position when the company underwent a reduction in force, and the Veteran apparently underwent retraining as a barber and owned his own barber shop for 20 years; as well as being employed by an aircraft company.

As to social functioning, the examiner noted the Veteran's continued marriage which the Veteran described as being of "good quality" and stable." The examiner noted that the Veteran had several social activities, including meeting friends at a restaurant once or twice a week; meeting other friends at a union hall to socialize; meeting family once or twice weekly and periodically attending church once every few months - albeit the latter activity at his wife's urging. 

The examiner also noted that the Veteran slept about 8 hours a night with nocturnal awakenings to urinate - but that he reported having had no nightmares within the last four to six months; although he had previous nightmares without recalled content. While the Veteran reported intrusive thoughts, he was able to recognize that it was best to not dwell on these ruminations and limited his exposure to memories. The Veteran otherwise reported that he was satisfied with his current social network, had no amnesia or foreshortening and he could not report that he had avoidance behaviors. 

The examiner found that the Veteran did not have a diagnosis of PTSD. While the examiner noted that the Veteran may have been minimizing problems as suggested by testing, the data provided by the Veteran did not support a finding that the Veteran had PTSD. While the Veteran had symptoms of depression, the examiner found that the Veteran had depression not otherwise specified that was probably related to his stroke. 

The Veteran has been diagnosed with an adjustment disorder with depressed mood (July 2009); PTSD (March 2010), and depressive disorder (January 2011).  However, as noted above, a diagnosis of a mental disorder, including PTSD, must conform to the criteria of the DSM-IV.  38 C.F.R. § 4.125 (2012).  Dr. Liss's diagnosis in this regard is of minimal probative value from several aspects. As noted by the latter VA examiner, Dr. Liss appears to have merely listed an endorsed symptom checklist as provided by the Veteran (of note being markedly more severe than was originally endorsed to the July 2009 VA examiner) and without symptom development. Moreover, Dr. Liss' alluding to the Veteran not previously seeking psychiatric help prior to seeking compensation as "very common in Vietnam Veterans" because they were "told to be normal" by unknown parties and 
don't say anything" is unclear. 

VA compensates Veterans based on occupational and social impairment sustained due to service-connected disorders. The Veteran in this matter has been apparently consistently employed since military service; has shown adaptability to the vagaries of employment throughout his work life as evidenced by both his sustained employment and his retraining and apparent operation of his own business; has been married to the same wife for an extended period; and apparently now enjoys a social life with friends. It was only after the Veteran sustained a stroke that he was compelled to retire from long-term employment.  Given these facts, Dr. Liss' diagnosis of PTSD is not in accordance with diagnostic criteria - apart from the fact that his observation that the Veteran is 100 percent unemployable due to PTSD is wholly without explanation and completely without any apparent basis in the record.  

An acquired psychiatric disorder claim may be supported by evidence of a continuity of symptomatology or on a presumptive basis, as discussed above.  The Board further notes that the contemporaneous findings at service separation which were entirely normal and the absence of complaints or treatment for many years after service weigh against the claims of service connection for the Veteran's various acquired psychiatric disorders.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Furthermore, there is no evidence of treatment for any psychiatric disorder within one year of the Veteran's separation from service in October 1969. The veteran's separation examination in 1969 is also negative for any signs of a psychiatric disorder.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


In sum, the Board finds that the preponderance of the evidence indicates that an acquired psychiatric disorder was not shown in service or for years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 

Tinnitus

The Veteran filed his claim for service connection for tinnitus in March 2010 - over 40 years after he was discharged from active duty.  He was afforded a VA examination in August 2010.  The VA examiner diagnosed the Veteran with tinnitus, thereby satisfying the first prong of a service-connection claim - the existence of a current disability.  

As to the second prong, the Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a combat engineer. In such a position, the Veteran was likely exposed to acoustic trauma. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

However, in his July 1968 pre-separation physical examination, the Veteran specifically reported that he did not then have, or ever have "ear, nose, or throat trouble," "running ears," or "hearing loss." He otherwise reported that he was in "good health," and he denied having "any [other] illness other than those already noted."  

The medical record therefore shows that when the Veteran separated from active service, he had no hearing or ear difficulties. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

While during the August 2010 VA examination, the Veteran alleged that he had  intermittent, bilateral tinnitus, the onset of which was estimated to be during his Vietnam service when he was near large artillery that was being fired.  The examiner also noted the Veteran had an extensive career in manufacturing in which hearing protection was available "sometimes."  The VA audiologist found that the Veteran's hearing enlistment and separation data indicated no hearing loss.  Due to "normal hearing at separation, no complaints of hearing problems in the [STRs], an extensive 35-year occupational civilian noise history, and hearing loss [as tested in August 2010] that does not even meet the criteria for disability according to VA regulations," the VA examiner opined the tinnitus is "NOT as least as likely as not ... related to military service."

The VA compensation examiner's unfavorable opinion is the only medical evidence in the claims file addressing this determinative issue of causation.  Under Walker, the Veteran cannot refute this opinion merely by alleging continuous tinnitus since service, so the third prong of entitlement to service connection has not been satisfied.

Given the foregoing, the preponderance of the evidence is against this claim.  The doctrine of reasonable doubt therefore does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depressive disorder is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


